Title: Thomas Jefferson to John Barnes, 12 October 1816
From: Jefferson, Thomas
To: Barnes, John


          
            Monticello Oct. 12. 16.
          
          Mr Millegan undertook to print a work put into my hands for that purpose. it was to have been begun on the 4th of July last. I have written him letter after letter, and can get no answer. if he cannot print the work, I wish him to say so, and to return it to me. will you do me the favor to apply to
			 him personally, and to procure for me a definitive answer?
          Th: Jefferson
        